Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tung-Yun McNally on 1/15/22.

The application has been amended as follows:
Claim 1:
A hard disk carrier, comprising: a tray bracket, wherein the tray bracket comprises a first side wall, a second side wall parallel to the first side wall, and a bottom wall connecting the first side wall and the second side wall; and a turnover bracket rotatably arranged on the tray bracket, wherein the turnover bracket comprises two turnover arms rotatably arranged on the bottom wall between a first angle at which the turnover arms being received in the bottom wall and a first receiving space is defined between the first side wall and the second side wall and a second angle at which the turnover arms turns out from the bottom wall and a second receiving space is defined between the two turnover arms, a size of the second receiving space is different from that of the first receiving space; wherein each of the first side wall and the second side wall defines a first position pin configured to position a first hard disk of a first size; and each of the two turnover arms defines a second position pin configured to position a second hard disk of a second size; and a limit part is arranged on the sidewall surrounding the turnover opening and configured to resist against the turnover arms from further rotating along a first direction towards the turnover opening.
Claims 2-3, 6: (Canceled)
Claim 7: change “claim 6” to –claim 1--.


Allowable Subject Matter
Claims 1, 4-5, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: two turnover arms rotatably arranged on the bottom wall between a first angle at which the turnover arms being received in the bottom wall and a first receiving space is defined between the first side wall and the second side wall and a second angle at which the turnover arms turns out from the bottom wall and a second receiving space is defined between the two turnover arms, a size of the second receiving space is different from that of the first receiving space; wherein each of the first side wall and the second side wall defines a first position pin configured to position a first hard disk of a first size; and each of the two turnover arms defines a second position pin configured to position a second hard disk of a second size; and a limit part is arranged on the sidewall surrounding the turnover opening and configured to resist against the turnover arms from further rotating along a first direction towards the turnover opening, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chen (US 9648775 B2) in view of Chen (US 10074403 B2), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.